
	
		II
		Calendar No. 77
		112th CONGRESS
		1st Session
		S. 978
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Ms. Klobuchar (for
			 herself, Mr. Cornyn, and
			 Mr. Coons) introduced the following bill;
			 which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			June 20 (legislative
			 day, June 16), 2011
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To amend the criminal penalty provision for criminal
		  infringement of a copyright, and for other purposes.
	
	
		1.Criminal infringement of a
			 copyright
			(a)Amendments to
			 section 2319 of title 18Section 2319 of title 18, United States
			 Code, is amended—
				(1)in subsection
			 (b)—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
					(B)by inserting
			 after paragraph (1) the following:
						
							(2)shall be
				imprisoned not more than 5 years, fined in the amount set forth in this title,
				or both, if—
								(A)the offense
				consists of 10 or more public performances by electronic means, during any
				180-day period, of 1 or more copyrighted works; and
								(B)(i)the total retail value
				of the performances, or the total economic value of such public performances to
				the infringer or to the copyright owner, would exceed $2,500; or
									(ii)the total fair market value of
				licenses to offer performances of those works would exceed
				$5,000;
									;
				and
					(2)in subsection
			 (f), by striking paragraph (2) and inserting the following:
					
						(2)the terms
				reproduction, distribution, and public
				performance refer to the exclusive rights of a copyright owner under
				clauses (1), (3), (4), and (6), respectively of section 106 (relating to
				exclusive rights in copyrighted works), as limited by sections 107 through 122,
				of title
				17;
						.
				(b)Amendment to
			 section 506 of title 17Section 506(a) of title 17, United States
			 Code, is amended—
				(1)in paragraph
			 (1)(C), by inserting or public performance after
			 distribution the first place it appears; and
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by inserting or public performance after
			 unauthorized distribution; and
					(B)in subparagraph
			 (B), by inserting or public performance after
			 distribution.
					
	
		June 20 (legislative day, June 16), 2011
		Reported without amendment
	
